*600
CONFESSION OF ERROR

PER CURIAM.
The State has confessed error for the denial of Laudi Diaz’s motion for post-conviction relief because of the failure of the trial court to attach to its order of denial a copy of the portion(s) of the record which conclusively show that Diaz is entitled to no relief, or hold an evidentiary hearing. See Fla. R.Crim. P. 3.850(d). After reviewing the record, we agree and remand to the trial court for further consideration of Diaz’s motion.
Reversed and remanded.